Citation Nr: 0832652	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  02-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for a hiatal hernia, a bilateral knee 
condition, hearing loss, and tinnitus.  The decision also 
continued a noncompensable rating for inguinal hernia repair 
and determined that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to a 
refractive error.   

In a May 2005 decision, the Board denied entitlement to 
service connection for bilateral hearing loss and tinnitus, 
as well as a compensable rating for residuals of an inguinal 
hernia.  As such, the matters are no longer in appellate 
status.  The Board also recharacterized the claim for 
refractive error as vision loss and reviewed it de novo.  The 
claim for vision loss, as well as those pertaining to the 
bilateral knees and hiatal hernia, was remanded to the RO for 
further development and adjudication.

The RO awarded service connection for bilateral, chronic 
patellofemoral syndrome of the knees in a September 2007 
rating decision.  As such, the matters are no longer in 
appellate status.  The claim regarding a hiatal hernia is 
ready for appellate disposition.

The claim of entitlement to service connection for vision 
loss has again been recharacterized as it appears on the 
cover page of the instant decision to afford the veteran the 
broadest scope of review.  It is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed hiatal hernia.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a hiatal hernia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in November 2001, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claim; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Additional VCAA letters were 
sent in March 2003 and November 2003.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in the September 2007 supplemental 
statement of the case (SSOC).  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that service medical records, other than the 
enlistment examination, from the veteran's first period of 
service between March 1967 and July 1978 have not been 
associated with the claims folder.  Multiple attempts have 
been made to obtain these records to no avail.  

Pursuant to Board remand, the RO contacted the National 
Personnel Records Center (NPRC) in June 2005 and requested 
the complete medical and dental records at their location.  
NPRC responded in July 2005 that the veteran's service 
medical records were not retired to the NPRC, but they had a 
copy of the enlistment physical on file.  The RO resubmitted 
their request and obtained a copy of the enlistment physical 
in December 2005.

Additionally, in July 2005, the RO received confirmation from 
NPRC that there were no records from the Office of the 
Surgeon General (SGO) at their location.  A direct request 
for SGO records in March 2006reslted in a negative response.  
In April 2006, the Human Resource Specialist indicated that 
there was no record of the veteran having ever served with 
the U.S. Public Health Service and thus, no records were 
available. The veteran was notified of the failed attempts in 
February 2007.  Any further attempts to obtain outstanding 
service medical records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The RO made two requests for records of the veteran for 
treatment at the Coco Solo Hospital in March 2006 and August 
2006 from the National Archives and Records Administration 
(NARA).  In September 2006, NARA responded that there was no 
entry in the index for the veteran.  Any further efforts to 
obtain these records would also be futile.  Id.

In November 2003, the veteran was asked to complete VA Form 
21-4142, Authorization for Release of Information, in order 
to attempt to obtain private treatment records from Dr. DR.  
The veteran failed to respond.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of a completed VA Form 21-
4142, is not an impossible or onerous task.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, and VA examination reports. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for hiatal hernia.  He has set forth no 
specific allegations with regard to service incurrence, other 
than that he had hernia surgery during service.  The Board 
would note at this juncture, that the veteran did undergo two 
hernia operations in service for inguinal hernias, for which 
service connection is currently in effect.  (Emphasis added).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As will be discussed below, hiatal hernia was not noted 
during service.  While hiatal hernia was noted upon VA 
examination in April 2002, this was years after service.  
Further, the weight of the competent medical evidence is 
against a current finding of a hiatal hernia. 

The veteran's service medical records do contain complaints 
of chest pain in 1982; however, high blood pressure was 
suspected.  The veteran was additionally diagnosed with 
premature ventricular contractions and nervousness secondary 
to excessive coffee intake.  In June 1986, complaints of 
substernal chest pains, as well as dizziness and shortness of 
breath, were of questionable etiology.  Chest x-rays were 
negative.  No diagnosis of hiatal hernia was rendered, to 
include upon separation examination in October 2002.  

In short, hiatal hernia was not shown in service.  Private 
medical records from Trinity Valley Medical Center dated in 
September 1993 do indicate the veteran presented with 
complaints of reflux in the past.  Chest wall pains at that 
time were attributed to esophageal spasms and epigastric 
pain; however, a hiatal hernia was not diagnosed.  Records 
from Scott and White dated in June 1999 reveal that chest 
wall pain was considered musculoskeletal in nature.  There 
was no evidence of abdominal pain or mid-epigastric pain.  

In August 2000, VA treatment records contain a notation of 
hiatal hernia in a problem list; however, there was no 
evidence of a diagnosis rendered after physical examination 
or diagnostic testing.  The records do correctly indicate the 
veteran was status post inguinal hernia repair.

Hiatal hernia was diagnosed upon VA examination in April 
2002.  The veteran presented with complaints of heartburn one 
to two times per week treated with over the counter antacids.  
His status post bilateral inguinal hernias were well 
controlled by surgery and without evidence upon examination.  
Visualization of the abdominal wall appeared to be of normal 
vascular architecture.  There was no hepatosplenomegaly and 
no focal tenderness.  Bowel sounds were within limits.  
Laboratory tests, as well as physical examination were 
negative, yet the veteran was diagnosed with peptic acidity 
disease and hiatal hernia based on subjective complaints of 
weekly heartburn.  

Even assuming the April 2002 diagnosis was valid, there was 
no indication that hiatal hernia was related to the veteran's 
active military service.  An addendum opinion would not be 
necessary as there was no competent evidence of disease in 
service or any indication that the claimed disability may be 
associated with the veteran's service.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

Further, the Board reviewed VA outpatient treatment records 
dated after the 2002 VA examination and they were devoid of 
any objective treatment or diagnosis of hiatal hernia.  
Moreover, a hiatal hernia was not diagnosed upon VA 
examination in April 2007.  

Specifically, the April 2007 VA examiner indicated the 
veteran was not being treated for either gastroesophageal 
reflux or hiatal hernia.  The veteran denied symptoms of 
heartburn, indigestion, pyrosis, backwash, reflux, nausea, 
vomiting, abdominal pain, dysphagia, hematemesis, melena or 
weight loss.  He only endorsed one or so minor episodes of 
dyspepsia a month, which the veteran himself considered 
normal.  The veteran's abdominal examination was negative.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter and thus, the Board finds that 
the clinical evidence of record does not support a finding of 
service connection.

While the veteran contends he has a hiatal hernia as a result 
of his military service, his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 


Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for a hiatal hernia is 
denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for an eye disorder (claimed as vision loss).  
Specifically, he asserts that his vision began to worsen in 
approximately in 1987 or 1988 when he began working with 
computers.

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

An addendum VA opinion is necessary prior to rendering a 
decision on the merits of the veteran's claim.  38 U.S.C.A. 
§ 5103A(d).  The Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The veteran was afforded a VA examination in April 2007.  The 
examiner noted that service medical records showed complaints 
of blurred vision with close work and eruption on the 
conjunctiva.  The veteran's lids were injected.  The veteran 
was diagnosed simply with presbyopia.  The examiner further 
noted that an August 1990 optometry examination showed a left 
lower lid internal hordeolum, as well as hyperopia and 
presbyopia.  

Among hyperopia and presbyopia, the examiner diagnosed the 
veteran with meibomian gland dysfunction causing tear film 
abnormality and dry eye symptoms.  She stated that symptoms 
of burning and tearing due to meibomian gland dysfunction 
were documented in 1988 and 1990 and have progressively 
worsened.  She concluded the condition could be exacerbated 
by environmental exposure to dirt and dust, which the veteran 
has not claimed.  As noted above, the veteran simply asserts 
that his vision began to worsen in approximately in 1987 or 
1988 when he began working with computers.

The Board does not find this opinion, or lack thereof, 
adequate to render a decision on the veteran's claim.  First, 
service medical records do not document complaints of burning 
and tearing in either 1988 or 1990.  Aside from hyperopia and 
presbyopia, the veteran was simply treated for acute episodes 
of infection on the conjunctiva and a hordeolum.  Second, no 
diagnosis or mention of meibomian gland dysfunction was made 
in 1988 or 1990.  Third, no reference was made to the October 
1992 separation examination, which was negative but for 
refractive error.  

Fourth, no reference was made to post-service medical records 
from Scott and White, which contain some indication that the 
veteran had optic nerve pallor of the left eye in 1995 and 
1996.  Fifth,  there was no statement as to whether meibomian 
gland dysfunction is of a congenital nature.  Finally, no 
opinion was rendered as to whether meibomian gland 
dysfunction was related to a specific injury or disease in 
service or whether it was aggravated therein.   Upon Remand, 
the examiner must provide an addendum opinion which addresses 
the specific questions set forth in the numbered paragraphs 
below.

Upon Remand, the RO should ensure that all due process 
requirements are met, to include giving the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claim on 
appeal.  

2. The RO should obtain ongoing treatment 
records of the veteran from the Central 
Texas VA Medical Center dated after July 
2007.  All requests for records and their 
responses should be clearly documented in 
the claims folder.

3.  The RO should obtain an addendum 
opinion from the examiner who performed 
the April 2007 VA eye examination, if 
available.  The entire claims file must 
be made available to the physician 
designated to provide the addendum 
opinion or in the event she is unable, to 
examine the veteran.  The examiner must 
review the entire claims file in 
conjunction with the examination and a 
copy of this remand, to include the 
service medical records dated in January 
1988 (showing complaints of blurred 
vision with close work, eruption on the 
conjunctiva, and presbyopia) and in 
August 1990 (showing a left lower lid 
internal hordeolum, as well as hyperopia 
and presbyopia).  

The examiner should first answer whether 
meibomian gland dysfunction is congenital 
in nature.  If it is not, the examiner 
should state whether complaints of 
infection on the conjunctiva 
necessitating injection and a hordeolum 
on the left lower lid noted in 1988 and 
1990 are symptoms of meibomian gland 
dysfunction and whether findings of optic 
nerve pallor of the left eye in 1995 and 
1996 are continued symptoms thereof.  
Thereafter, the examiner should 
specifically indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that meibomian 
gland dysfunction is caused by doing 
close computer work in service.  The 
examiner should provide complete 
rationale for all conclusions reached.

If the examiner who conducted the April 
2007 examination is unavailable, or is 
unable to answer the questions posed 
without examining the veteran, the RO 
should arrange for the appropriate 
examination, by an optometrist, to obtain 
a medical opinion in response to the 
questions posed above.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  The examiner is requested to 
review the claims file.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


